         Case 2:19-cv-12280-BWA Document 15 Filed 06/29/20 Page 1 of 1



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

  JOSHUA I. LEE                                                     CIVIL ACTION
  VERSUS                                                            NO. 19-12280
  DARREL VANNOY, WARDEN                                             SECTION M(4)


                                          ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the Chief United States Magistrate Judge (R. Doc. 14), and the failure of any

party to file an objection to the Report and Recommendation, hereby approves the Report and

Recommendation and adopts it as its opinion in this matter. Therefore,

       IT IS ORDERED that Joshua I. Lee’s petition for issuance of a writ of habeas corpus filed

pursuant to 28 U.S.C. § 2254 be DENIED and DISMISSED WITH PREJUDICE.

       New Orleans, Louisiana, this 26th day of June, 2020.




                                                    ___________________________________
                                                    BARRY W. AHSE
                                                    UNITED STATES DISTRICT JUDGE
